Citation Nr: 0734959	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In a January 2004 rating decision, the RO denied service 
connection for PTSD.  The denial was based on the evidence of 
record that included the veteran's service medical records, 
personnel records, private treatment records, an October 2003 
VA PTSD examination report, and the veteran's October 2003 
PTSD questionnaire.  The RO found that while the veteran was 
currently diagnosed with PTSD, there was no evidence of a 
verifiable stressor.  The veteran was notified of the 
decision in a letter dated January 13, 2004.  Thereafter, in 
an August 2004 memorandum, the veteran's representative 
indicated that the veteran wanted to reopen his claim of 
entitlement to service connection for PTSD and that new and 
material evidence was forthcoming.  In September 2004, the 
veteran's representative submitted an August 2004 letter from 
Dr. J.K., which confirmed that the veteran had a history of 
anxiety, and an authorization and consent to release 
information form (VA Form 21-4142), which contained comments 
from the veteran.  In the appealed January 2005 rating 
decision, the RO reopened the claim but denied service 
connection for PTSD on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that, in claims to 
reopen, the duty to notify requires that the Secretary look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  
The Court has also held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of an 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran is entitled to notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  VA did not send 
the veteran a VCAA letter that complies with Kent and 
Dingess/Hartman.  Thus, notice addressing this matter should 
be provided on remand.

Additionally, it appears that sufficient information to 
attempt to verify one of the claimed stressors exists, and 
such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for PTSD based on new 
and material evidence by informing him of 
the element required to establish service 
connection that was found insufficient in 
the January 2004 denial (i.e., evidence 
of a verifiable stressor with specific 
information with regard to names, dates, 
places, and what occurred), as outlined 
by the Court in Kent.

2.  The RO/AMC should also send the 
veteran a VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.

3.  In addition to any information 
obtained as the result of Instruction 1, 
the RO/AMC should attempt to verify the 
veteran's claimed exposure to sniper fire 
for six hours in Cam Rahn Bay in June 
1970 through official sources. 

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



